Title: To Thomas Jefferson from Stephen Cathalan, Jr., 15 April 1792
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


          15 Apr. 1792. Having written last month by the Louisa and sent copies via New York, he now encloses a letter to him from Capt. Richard O’Bryen with petitions to both houses of Congress from the American captives in Algiers praying for their deliverance from slavery. He also encloses a narrative by O’Bryen for the U.S. government describing M. Lamb’s proceedings and current events in Algiers, and hopes that TJ will submit all of these to the President and Congress.
        